Case 1:16-cv-01096-KBJ Document 114-2 Filed 10/01/19 Page 1 of 2




      Exhibit B
Sourgoutsis’ Chain of Command
                                  Case 1:16-cv-01096-KBJ Document 114-2 Filed 10/01/19 Page 2 of 2
                                                                                               - 2015

   Matthew Verderosa
   Assistant Chief of Police




               Chad Thomas
               Deputy Chief




                               Eric Waldow
                               Inspector



                                           Glenn Brogan                                 Andrew Bolinger
                                           Lieutenant - Federal Law
                                                                                        Captain
                                           Enforcement Training Center



                                                         Tyrone Vias                                 Maria Willis
                                                         Sergeant - Administrative                   Sergeant




                                                                                                                Chrisavgi Sourgoutsis
                                                                                                                Officer
